             Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 1 of 11




 1 MELINDA L. HAAG (SBN 132612)
   mhaag@orrick.com
 2 JAMES N. KRAMER (SBN 154709)
   jkramer@orrick.com
 3 ALEXANDER K. TALARIDES (SBN 268068)
   atalarides@orrick.com
 4 ORRICK, HERRINGTON & SUTCLIFFE LLP
   The Orrick Building
 5 405 Howard Street
   San Francisco, CA 94105-2669
 6 Telephone:     (415) 773-5700
   Facsimile:     (415) 773-5759
 7
   Attorneys for Nominal Defendant Apple Inc.
 8
   [Additional Counsel on Signature Pages]
 9

10
                                   UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                      OAKLAND DIVISION
13
   TERRENCE ZEHRER, Derivatively on Behalf of    )   Case No. 4:19-cv-05153-YGR
14 APPLE INC.,                                   )
                                                 )   STIPULATION AND [PROPOSED]
15                                Plaintiff,     )   ORDER TO CONSOLIDATE AND STAY
            v.                                   )   RELATED ACTIONS AND SETTING
16                                               )   SCHEDULE ON MOTIONS FOR
   TIMOTHY D. COOK, LUCA MAESTRI,                )   LEADERSHIP
17 CRAIG FEDERIGHI, ARTHUR D.                    )
   LEVINSON, ALBERT GORE, JR.,                   )   Judge: Yvonne Gonzalez Rogers
18 ANDREA JUNG, JAMES A. BELL,                   )   Date Action Filed: August 19, 2019
   RONALD D. SUGAR, ROBERT A. IGER,              )
19 and SUSAN L. WAGNER,                          )
                                                 )
20                                Defendants,    )
            -and-                                )
21                                               )
     APPLE INC., a California corporation,       )
22                                               )
                          Nominal Defendant.     )
23                                               )
24
     [Caption continued on next page.]
25

26

27

28

             STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
             Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 2 of 11




 1 ANDREW FINE, TAMMY FEDERMAN               )      Case No. 4:19-cv-05863-YGR
   SEP/IRA, and THE ROSENFELD FAMILY         )
 2 FOUNDATION, Derivatively on Behalf of APPLE
                                             )      Judge: Yvonne Gonzalez Rogers
   INC.,                                     )      Date Action Filed: September 20, 2019
 3                                           )
                           Plaintiff,        )
 4       v.                                  )
                                             )
 5   TIMOTHY D. COOK, LUCA MAESTRI, CRAIG )
     FEDERIGHI, ARTHUR D. LEVINSON, ALBERT )
 6   GORE, JR., ANDREA JUNG, JAMES A. BELL, )
     RONALD D. SUGAR, ROBERT A. IGER, and    )
 7   SUSAN L. WAGNER,                        )
                                 Defendants, )
 8        -and-                              )
                                             )
 9   APPLE INC., a California corporation,   )
                                             )
10                       Nominal Defendant.  )
                                             )
11
     [Caption continued on next page.]
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
             Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 3 of 11




 1 ALAN BANKHALTER, Derivatively on Behalf of   )   Case No. 4:19-cv-05881-YGR
   APPLE INC.,                                  )
 2                                              )   Judge: Yvonne Gonzalez Rogers
                        Plaintiff,              )   Date Action Filed: September 20, 2019
 3      v.                                      )
                                                )
 4 TIMOTHY D. COOK, LUCA MAESTRI,               )
   CRAIG FEDERIGHI, ARTHUR D.                   )
 5 LEVINSON, ALBERT GORE, JR.,                  )
   ANDREA JUNG, JAMES A. BELL,                  )
 6 RONALD D. SUGAR, ROBERT A. IGER,             )
   AND SUSAN L. WAGNER,                         )
 7                             Defendants,      )
        -and-                                   )
 8                                              )
   APPLE INC., a California corporation,        )
 9                                              )
                       Nominal Defendant.       )
10                                              )
11
     [Caption continued on next page.]
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
           Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 4 of 11




 1 JOHN VOTTO, Derivatively on Behalf of APPLE   )   Case No. 4:19-cv-08246-YGR
   INC.,                                         )
 2                                               )   Judge: Yvonne Gonzalez Rogers
                            Plaintiff,           )   Date Action Filed: December 18, 2019
 3       v.                                      )
                                                 )
 4 TIMOTHY D. COOK, ARTHUR D.                    )
   LEVINSON, JAMES A. BELL, ALBERT               )
 5 GORE, JR., ANDREA JUNG, RONALD D.             )
   SUGAR, SUSAN L. WAGNER, ROBERT                )
 6 A. IGER, and LUCA MAESTRI,                    )
                          Defendants,            )
 7       -and-                                   )
                                                 )
 8 APPLE INC.,                                   )
                                                 )
 9                    Nominal Defendant.         )
                                                 )
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
              Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 5 of 11




 1          Plaintiffs Terrence Zehrer (“Zehrer”), Andrew Fine, Tammy Federman SEP/IRA, The Rosenfeld

 2 Family Foundation, Alan Bankhalter (“Bankhalter”), and John Votto (“Votto”) (collectively “Plaintiffs”),

 3 and nominal defendant Apple Inc. (“Apple”), by and through their undersigned counsel, stipulate as follows:

 4          WHEREAS, the following four stockholder derivative actions now pending in this Court (the

 5 “Related Actions”) allege, inter alia, breaches of fiduciary duty by certain officers and directors of Apple

 6 arising out of the same nexus of facts:

 7           Case Name                         Case No.                      Filing Date
 8           Zehrer v. Cook, et al.            4:19-cv-05153-YGR             August 19, 2019
             (the “Zehrer Action”)
 9           Fine, et al. v. Cook, et al.      4:19-cv-05863-YGR             September 20, 2019
10           (the “Fine Action”)
             Bankhalter v. Cook, et al.        4:19-cv-05881-YGR             September 20, 2019
11           (the “Bankhalter Action”)
12           Votto v. Cook, et al.             4:19-cv-08246-YGR             December 18, 2019
             (the “Votto Action”)
13

14          WHEREAS Rule 42(a) of the Federal Rules of Civil Procedure (“Rule 42(a)”) provides that when

15 actions involve “a common question of law or fact,” the Court may “(1) join for hearing or trial any or all

16 matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

17 cost or delay”;

18          WHEREAS the parties agree that the Related Actions arise out of the same factual circumstances and

19 challenge similar alleged misconduct by certain of Apple's directors and executive officers, and involve

20 common questions of law and fact;

21          WHEREAS the parties agree, therefore, that the Related Actions should be related and consolidated

22 for all purposes, including pre-trial proceedings and trial, into a single consolidated action (hereinafter

23 referred to as the “Consolidated Derivative Action”), in order to avoid duplication of effort and potentially

24 conflicting results, and to conserve party and judicial resources;

25          WHEREAS Plaintiffs maintain that the Consolidated Derivative Action has merit independent of and

26 is not dependent on the ultimate outcome of the putative federal securities class action pending in the United

27 States District Court for the Northern District of California captioned, In re Apple Inc. Securities Litigation,

28 Case No. 4:19-cv-02033-YGR (the “Federal Securities Action”);
                                                 -1-
              STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
              Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 6 of 11




 1           WHEREAS the parties nonetheless agree that a decision on the pending motion to dismiss the

 2 Federal Securities Action could have important implications for the efficient prosecution of the Consolidated

 3 Derivative Action; and

 4           WHEREAS the Court has previously entered orders, pursuant to stipulations submitted by the

 5 parties, temporarily staying each of the Related Actions pending further developments in the Federal

 6 Securities Action; and

 7           WHEREAS the previously-ordered temporary stays are scheduled to expire on March 11, 2020 (in

 8 the Votto Action and Fine Action), March 12, 2020 (in the Zehrer Action), and April 4, 2020 (in the
 9 Bankhalter Action);

10           WHEREAS the parties agree that it would serve the interests of judicial economy and conserve party
11 resources to continue the current stay of proceedings and stay the Consolidated Derivative Action until a date

12 45 days after the Court issues a written decision on the pending motion to dismiss in the Federal Securities

13 Action;

14           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties, through their
15 respective counsel of record, as follows:

16           1.     Undersigned counsel for Apple has agreed to accept service and waive service of the
17 summons on behalf of any Defendants not already served.

18           2.     The Related Actions are hereby consolidated for all purposes, including pre-trial proceedings

19 and trial.

20           3.     Every pleading filed in the Consolidated Derivative Action, or in any separate action included

21 herein, shall bear the following caption:

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                        -2-
              STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
              Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 7 of 11




 1                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 2
                                          OAKLAND DIVISION
 3
   IN RE APPLE INC. STOCKHOLDER           )               Lead Case No. 4:19-cv-05153-YGR
 4 DERIVATIVE LITIGATION                  )
                                          )               (Consolidated with Cases No. 4:19-cv-05863-
 5 ______________________________________ )               YGR, 4:19-cv-05881-YGR, and 4:19-cv-
                                          )               08246-YGR)
 6 This Document Relates To:              )
                                          )
 7      ALL ACTIONS.                      )
                                          )
 8                                        )

 9          4.      The files of the Consolidated Action shall be maintained in one file under Master File No.
10 4:19-cv-05153-YGR.

11          5.      This Order shall apply to each purported derivative action arising out of the same or
12 substantially the same transactions or events as the Related Actions that is subsequently filed in, removed to,

13 or transferred to this Court.

14          6.      When a case which properly belongs as part of In re Apple Inc. Stockholder Derivative
15 Litigation, Lead Case No. 4:19-cv-05153-YGR, is hereafter filed in, remanded to, or transferred to this

16 Court, counsel for the parties shall call such filing, remand, or transfer to the attention of the Clerk of the

17 Court for purposes of moving the Court for an order consolidating such case(s) with In re Apple Inc.

18 Stockholder Derivative Litigation, Lead Case No. 4:19-cv-05153-YGR.

19          7.      Except as specifically set forth herein, all proceedings in the Consolidated Derivative Action,
20 including any obligation to respond to the complaints in any of the Related Actions, are hereby stayed until a

21 date 45 days after the Court issues a written decision on the pending motion to dismiss in the Federal

22 Securities Action.

23          8.      Any party may lift the stay by providing thirty (30) days’ written notice to all counsel of
24 record via e-mail that they no longer consent to the voluntary stay of this Action.

25          9.      Within thirty (30) days of the expiration or lifting of the stay pursuant to paragraphs 7 or 8
26 hereof, the parties will meet and confer to agree upon a schedule for proceedings in the Action and file a

27 stipulation regarding the same with the Court.

28 ///
                                                         -3-
              STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
              Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 8 of 11




 1          10.     The composition of Apple's Board of Directors that will be considered in connection with

 2 determining whether Plaintiffs’ complaint, amended or otherwise, has adequately pled that a pre-litigation

 3 demand on the Company’s Board of Directors would have been futile shall be the composition of the Board

 4 of Directors as of August 19, 2019, the date the earliest of the Related Actions was initiated.

 5          11.     On or before April 14, 2020, Plaintiffs shall file either a stipulation concerning the

 6 appointment of lead or co-lead counsel for plaintiffs or, if necessary, competing motions for the appointment

 7 of lead or co-lead counsel for plaintiffs. In the event motions are filed, responsive briefs shall be filed on or

 8 before May 5, 2020, and any replies shall be filed on or before May 19, 2020.
 9          12.     Following the appointment of lead or co-lead counsel for plaintiffs, such lead or co-lead
10 counsel may file a consolidated complaint. The filing of a consolidated complaint shall not affect the

11 pendency of the stay of proceedings. Defendants shall not be required to move, answer, plead, or otherwise

12 respond to any consolidated complaint during the pendency of the stay of proceedings.

13          13.     This stay shall not preclude Plaintiffs from pursuing, during the course of the stay, any rights
14 Plaintiffs may have individually or collectively to inspect the Company’s books and records pursuant to

15 California Corporations Code section 1601 (“Section 1601”), nor shall it impact Apple’s rights or defenses

16 in response to any demand pursuant to Section 1601.

17          14.     By entering into this stipulation, the Parties do not waive any rights or defenses not
18 specifically addressed herein.

19          15.     Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties agree that service by e-mail transmission

20 shall be permitted in addition to service via ECF notification.

21          16.     The Compliance Hearings set for March 13, 2020 in the Zehrer Action and Bankhalter Action

22 are vacated.

23          IT IS SO STIPULATED.

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          -4-
              STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
             Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 9 of 11




 1 Dated: March 6, 2020              ROBBINS LLP
                                     BRIAN J. ROBBINS
 2                                   CRAIG W. SMITH
                                     STEVEN R. WEDEKING
 3

 4                                                    /s/ Steven R. Wedeking
                                                     STEVEN R. WEDEKING
 5
                                     5040 Shoreham Place
 6                                   San Diego, CA 92122
                                     Telephone: (619) 525-3990
 7                                   Facsimile (619) 525-3991
                                     E-mail: brobbins@robbinsllp.com
 8                                           csmith@robbinsllp.com
                                             swedeking@robbinsllp.com
 9
                                     Counsel for Plaintiff Terrence Zehrer
10

11
                                     WEISSLAW LLP
12                                   DAVID C. KATZ (admitted pro hac vice)
     Dated: March 6, 2020
                                     MARK D. SMILOW (pro hac to be filed)
13                                   JOSHUA RUBIN (pro hac to be filed)
14
                                                          /s/ David C. Katz
15                                                        DAVID C. KATZ
16                                   1500 Broadway, 16th Floor
                                     New York, NY 10036
17                                   E-Mail: dkatz@weisslawllp.com
                                             msmilow@weisslawllp.com
18                                           jrubin@weisslawllp.com
19                                   WEISSLAW LLP
                                     Joel E. Elkins
20                                   9107 Wilshire Blvd., Suite 450
                                     Beverly Hills, CA 90210
21                                   Telephone: (310) 208-2800
                                     Facsimile (310) 209-2348
22                                   E-mail: jelkins@weisslawllp.com
23                                   Counsel for Plaintiffs Andrew Fine, Tammy Federman
                                     SEP/IRA, and The Rosenfeld Family Foundation
24

25

26

27

28
                                               -5-
            STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
           Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 10 of 11




 1 Dated: March 6, 2020             PRITZKER LEVINE LLP
                                    JONATHAN K. LEVINE
 2                                  ELIZABETH C. PRITZKER
 3
                                                      /s/ Jonathan K. Levine
 4                                                   JONATHAN K. LEVINE
 5                                  1900 Powell Street, Suite 450
                                    Emeryville, CA 94608
 6                                  Telephone: (415) 692-9772
                                    Facsimile (415) 355-6110
 7                                  E-mail: jkl@pritzkerlevine.com
                                          ecp@pritzkerlevine.com
 8
                                    GAINEY McKENNA & EGLESTON
 9                                  Thomas J. McKenna (pro hac pending)
10                                  501 Fifth Avenue, 19th Floor
                                    New York, NY 10017
11                                  E-mail: tjmckenna@gme-law.com
12                                  Counsel for Plaintiff Alan Bankhalter
13

14 Dated: March 6, 2020             BRODSKY & SMITH, LLC
                                    EVAN J. SMITH
15                                  RYAN P. CARDONA
16
                                                         /s/ Evan J. Smith
17                                                       EVAN J. SMITH
18                                  9595 Wilshire Boulevard, Suite 900
                                    Beverly Hills, CA 90212
19                                  Telephone: (877) 534-2590
                                    Facsimile (310) 247-0160
20                                  E-mail: esmith@brodskysmith.com
                                          rcardona@brodskysmith.com
21
                                    MOORE KUEHN, PLLC
22                                  Justin A. Kuehn (pro hac forthcoming)
                                    Fletcher W. Moore (pro hac forthcoming)
23                                  30 Wall Street, 8FL
                                    New York, NY 10005
24                                  Tel: (212) 709-8245
                                    E-mail: jkuehn@moorekuehn.com
25                                          fmoore@moorekuehn.com
26
                                    Counsel for Plaintiff John Votto
27

28
                                              -6-
           STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
             Case 4:19-cv-05153-YGR Document 19 Filed 03/06/20 Page 11 of 11




 1 Dated: March 6, 2020                     ORRICK HERRINGTON AND SUTCLIFFE LLP
                                            MELINDA L. HAAG
 2                                          JAMES N. KRAMER
                                            ALEXANDER K. TALARIDES
 3

 4                                                           /s/ Alexander K. Talarides
                                                           ALEXANDER K. TALARIDES
 5
                                            The Orrick Building
 6                                          405 Howard Street
                                            San Francisco, CA 94105
 7                                          Telephone: (415) 773-5700
                                            E-mail: mhaag@orrick.com
 8                                                  jkramer@orrick.com
                                                    atalarides@orrick.com
 9
                                            Counsel for Nominal Defendant Apple Inc.
10

11

12          I, Alexander K. Talarides, am the ECF User whose ID and password are being used to file this
13 Stipulation and [Proposed] Order to Consolidate and Stay Related Actions and Setting Schedule on Motions

14 for Leadership. In compliance with Civil L.R. 5-1(i), I hereby attest that concurrence in the filing of this

15 document has been obtained from each of the other signatories.

16
                                                                     /s/ Alexander K. Talarides
17
                                                                   ALEXANDER K. TALARIDES
18

19
                                                        ***
20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23   DATED:
                                                  HONORABLE YVONNE GONZALEZ ROGERS
24                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                       -7-
             STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE AND STAY RELATED ACTIONS
